DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 02/04/2022.  Claims 1-20 are pending.  Claims 1 and 8 are independent.   
Election/Restrictions
Applicant's election with traverse of Species A (Figures 1-13) in the reply filed on 02/04/2022 is acknowledged.  The traversal is on the ground(s) that the election requirement does not state any reason why the invention as claimed is independent or distinct and no reasons why there would be a serious burden on the examiner if restriction is not required.  This is not found persuasive because at least claim 17  is not directed to Species C (but is directed to Species A and B) by reciting “an inner surface of the outer housing and an outer surface of the needle group housing form the fluid cavity”.  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classifications or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-3 , 7-9, and 11 are objected to because of the following informalities:  
a) Claim 1, lines 10-11, the limitation “the needle group assembly moves in a reciprocating motion relative to the housing along an axis from the first aperture to the second aperture” should be amended to --the needle group assembly is configured to move in a reciprocating motion relative to the housing along an axis from the first aperture to the second aperture--for the apparatus claim.
b) Claim 1, lines 12-13, the limitation “during the reciprocating motion the needle fully retracts into the fluid cavity through the first aperture and fully retracts into the needle group cavity” should be amended to --during the reciprocating motion, the needle is configured to fully retract into the fluid cavity through the first aperture and fully retracts into the needle group cavity-- by adding a comma after the term “motion and for the apparatus claim.
c) Claim 1, lines 14-15, the limitation “during the reciprocating motion, the needle extends into a patient's skin at a repeatable depth by resting the tip of the housing on the patient's skin” should be amended to --during the reciprocating motion, the needle is configured to extend into a patient's skin at a repeatable depth by resting the tip of the housing on the patient's skin—for the apparatus claim.
d) Claim 1, lines 16-17, the limitation “during the reciprocating motion, the housing surrounding the first aperture dislodges dermal debris from the at least one needle” should be amended to --during the reciprocating motion, the housing surrounding the first aperture is configured to dislodge dermal debris from the at least one needle-- for the apparatus claim.
e) Claim 2, the limitation “the tip of the housing moves transversely across a surface of the skin without catching the skin when the needle is in a fully retracted position” should be amended to --the tip of the housing is configured to move transversely across a surface of the skin without catching the skin when the needle is in a fully retracted position-- for the apparatus claim.
f) Claim 3, the limitation “the tip of the housing pushes the dermal debris aside” should be amended to --the tip of the housing is configured to push the dermal debris aside-- for the apparatus claim.
g) Claim 7, the limitation “the needle group housing surrounding the fourth aperture dislodges debris from the at least one needle during full retraction” should be amended to --the needle group housing surrounding the fourth aperture is configured to dislodge debris from the at least one needle during full retraction-- for the apparatus claim.
h) Claim 8, lines 7-8, the limitation “ the needle group assembly moves in a reciprocating motion relative to the housing along an axis from the first aperture to the second aperture” should be amended to --the needle group assembly is configured to move in a reciprocating motion relative to the housing along an axis from the first aperture to the second aperture-- for the apparatus claim.
i) Claim 8, lines 9-10, the limitation “the needle fully retracts into the fluid cavity through the first aperture during the reciprocating motion”  should be amended to --the needle fully is configured to retract into the fluid cavity through the first aperture during the reciprocating motion-- for the apparatus claim.
j) Claim 8, lines 11-12, the limitation “the needle extends into a patient's skin at a repeatable depth by resting the tip of the housing on the patient's skin during the reciprocating motion” should be amended to --the needle is configured to extend into a patient's skin at a repeatable depth by resting the tip of the housing on the patient's skin during the reciprocating motion-- for the apparatus claim.
k) Claim 8, lines 17-18, the limitation “the needle fully retracts into the needle group housing through the fourth aperture during the reciprocating motion” should be amended to -- the needle fully is configured to retract into the needle group housing through the fourth aperture during the reciprocating motion-- for the apparatus claim.
l) Claim 8, lines 19-20, the limitation “the needle group housing surrounding the fourth aperture removes dermal debris from the needle during the reciprocating motion” should be amended to --the needle group housing surrounding the fourth aperture is configured to remove dermal debris from the needle during the reciprocating motion-- for the apparatus claim.
m) Claim 9, the limitation “the tip of the housing pushes the dermal debris aside” should be amended to --the tip of the housing is configured to push the dermal debris aside-- for the apparatus claim.
n) Claim 11, the limitation “the first aperture dislodges dermal debris from the needle upon full retraction” should be amended to --the first aperture is configured to dislodge dermal debris from the needle upon full retraction-- for the apparatus claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 recites the limitation "the housing" each of lines 10, 15, and 16 of the claim.  Claim 1 recites different housings.  Claim 1 is indefinite because it is unclear to which of the housings that “the housing” is referring.  The limitation “the housing” is also recited in claims 2-4.  The housing in line 4 of the claim appears to be referring to a housing assembly.
b) Claim 8 recites the limitation “the housing” in line 21 of the claim.  Claim 8 recites different housings.   Claim 8 is indefinite because it is unclear to which of the housings that “the housing” is referring.  The limitation “the housing” is also recited in claims 10, 15, and 16.  The housing in line 4 of the claim appears to be referring to a housing assembly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler et al. (US Pub. No.: 2002/0069726).
Regarding claims 1-7, Adler discloses an apparatus for puncturing an epidermis with controlled fluid delivery, the apparatus comprising a needle cartridge (the disposable module shown in Fig. 3 excluding 11) attached to and interfacing with an actuating device (combination of 20, 21, and 31, Figs. 1-3), the cartridge comprising: a housing (combination of 1 and 2 excluding the angular protruding part for holding element 11, Figs. 3)  forming a fluid cavity (14, Fig. 3; ink tank is formed between the inner surface of 2 and outer surface of 7) and comprising a first aperture (nozzle 8 or the distal aperture at the distal end of 2, Fig. 3) at a tip of the housing and a second aperture opposite the first aperture (proximal aperture formed at the proximal end of 1), the housing further comprising an outer housing (combination of 2 and 8 excluding the angular protruding part for holding element 11, Figs. 3), a needle group housing (4, Fig. 3), and a needle holder housing (1, Fig. 3), wherein the needle group housing forms a needle group cavity (the central concave space formed by 4 between the upper surface of 4 and the lower surface of 5 , Fig. 3) and separates the fluid cavity from the needle group cavity (Fig. 3); and a needle group assembly (combination of 3 and 10) comprising a needle (3, Fig. 3), wherein: the needle group assembly is fully capable to move in a reciprocating motion relative to the housing along an axis from the first aperture to the second aperture (the needle group assembly is fully capable to move in a reciprocating motion relative to the housing along an axis from the first aperture to the second aperture because the needle drive moves the needle in a reciprocating motion relative to the housing along an axis from the first aperture to the second aperture, Fig. 3), during the reciprocating motion the needle is fully capable to fully retract into the fluid cavity through the first aperture and fully retracts into the needle group cavity (during the reciprocating motion the needle is fully capable to fully retract into the fluid cavity through the first aperture and fully retracts into the needle group cavity, Fig. 3 and Para. [0030]), during the reciprocating motion, the needle is fully capable to extend into a patient's skin at a repeatable depth by resting the tip of the housing on the patient's skin (during the reciprocating motion, the needle is fully capable to extend into a patient's skin at a repeatable depth by resting the tip of the housing on the patient's skin by actuating the needle drive for tattooing), and during the reciprocating motion, the housing surrounding the first aperture is fully capable to dislodge dermal debris from the at least one needle (during the reciprocating motion, the housing surrounding the first aperture is fully capable to dislodge dermal debris from the at least one needle depending on the size of the dermal debris such that the dermal debris is big enough or larger than the first aperture); wherein the tip of the housing is fully capable to move transversely across a surface of the skin without catching the skin when the needle is in a fully retracted position (wherein the tip of the housing is fully capable to move transversely across a surface of the skin without catching the skin when the needle is in a fully retracted position such that the needle is within the housing); wherein the tip of the housing is fully capable to push the dermal debris aside (wherein the tip of the housing is fully capable to push the dermal debris aside, e.g. manually pushing by moving the housing tip laterally or automatically pushing the dermal debris aside when the dermal debris is large enough) ; a fluid port (the port at the angular extended part of 2 which holds 11, Fig. 3) in fluid connection with the housing, the fluid port comprising a hollow projection forming a conduit and extending away from the housing (Fig. 3); wherein the fluid port comprises a third aperture (proximal opening of the angular extended part of 2 which holds 11); wherein the needle group housing comprises a fourth aperture (the distal opening at 4, Fig. 3); wherein the needle group housing surrounding the fourth aperture (Fig. 3) is fully capable to dislodge debris from the at least one needle during full retraction (Para. [0033], the needle group housing surrounding the fourth aperture is fully capable to dislodge debris, e.g. ink debris, from the at least one needle during full retraction).
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frister (US Pub. No.: 2005/0010236).
Regarding claims 1-7, Frister discloses an apparatus for puncturing an epidermis with controlled fluid delivery, the apparatus comprising a needle cartridge (110, Fig. 3 and also see Fig. 1) attached to and interfacing with an actuating device (120 with motor 130 and drive shaft 140, Fig. 3), the cartridge comprising: a housing (see Figure below, combination of the outer housing, needle group housing, and needle holder housing) forming a fluid cavity (see Figure below) and comprising a first aperture (see Figure below) at a tip of the housing and a second aperture (see Figure below) opposite the first aperture, the housing further comprising an outer housing (see Figure below), a needle group housing (see Figure below), and a needle holder housing (see Figure below), wherein the needle group housing forms a needle group cavity (see Figure below) and separates the fluid cavity from the needle group cavity (see Figure below); and a needle group assembly (combination 230 and 220, Fig. 3) of comprising a needle (230, Fig. 3), wherein: the needle group assembly is fully capable to move in a reciprocating motion relative to the housing along an axis from the first aperture to the second aperture (Paras. [0027] and [0028] and Fig. 3 and also see Paras. [0005], [0018], and [0019], the needle group assembly is fully capable to move in a reciprocating motion relative to the housing along an axis from the first aperture to the second aperture), during the reciprocating motion, the needle is fully capable to fully retract into the fluid cavity through the first aperture and fully retracts into the needle group cavity (Paras. [0027] and [0028] and Fig. 3 and also see Paras. [0005], [0018], and [0019], during the reciprocating motion, the needle group assembly is fully capable to move in a reciprocating motion relative to the housing along an axis from the first aperture to the second aperture), during the reciprocating motion, the needle is fully capable to extend into a patient's skin at a repeatable depth by resting the tip of the housing on the patient's skin (Paras. [0027] and [0028] and Fig. 3 and also see Paras. [0005], [0018], and [0019], during the reciprocating motion, the needle is fully capable to extend into a patient's skin at a repeatable depth by resting the tip of the housing on the patient's skin), and during the reciprocating motion, the housing surrounding the first aperture is fully capable to dislodge dermal debris from the at least one needle (Fig. 3, during the reciprocating motion, the housing surrounding the first aperture is fully capable to dislodge dermal debris from the at least one needle); wherein the tip of the housing is fully capable to move transversely across a surface of the skin without catching the skin when the needle is in a fully retracted position (Fig. 3, the tip of the housing is fully capable to move transversely across a surface of the skin without catching the skin when the needle is in a fully retracted position); wherein the tip of the housing is fully capable to push the dermal debris aside (Fig. 3, the tip of the housing is fully capable to push the dermal debris aside); a fluid port (the port at the angular extended part of the outer housing that connects the reservoir 17 to the outer housing, Fig. 1) in fluid connection with the housing, the fluid port comprising a hollow projection forming a conduit and extending away from the housing (Fig. 1 and Para. [0019]) ; wherein the fluid port comprises a third aperture (the proximal opening of the port which is in fluid communication with the reservoir 17, Fig. 1); wherein the needle group housing comprises a fourth aperture (see Figure below); wherein the needle group housing surrounding the fourth aperture is fully capable to dislodge debris from the at least one needle during full retraction (the needle group housing surrounding the fourth aperture is fully capable to dislodge debris, e.g. ink debris, from the at least one needle during full retraction).

    PNG
    media_image1.png
    824
    755
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,610,327. Although the claims at issue are not identical, they are not patentably distinct from each other because 1-16 of U.S. Patent No. 10,610,327 recites/discloses all the limitations of claims 1-20 of the instant application, such an apparatus for puncturing an epidermis with controlled fluid delivery, the apparatus comprising a needle cartridge attached to and interfacing with an actuating device, the cartridge comprising: a housing; wherein the housing comprises an outer housing, a needle group housing, and a needle holder housing, wherein the needle group housing forms a needle group cavity and separates the fluid cavity from the needle group cavity; and a needle group assembly comprising a needle.  The claimed invention of 1-16 of U.S. Patent No. 10,610,327 is also fully capable to perform the functions recited in claims 1-20 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040116953 A1	Dixon, Linda discloses a tattooing device comprising a plurality of needle.
US 20060020283 A1	Lisec; Walter discloses a tattooing device comprising a housing, and a needle which is reciprocally moves in and out of the housing.
US 20080306502 A1	Lisec; Walter et al. discloses a tattooing device comprising a housing, a needle, and a mechanism for reciprocating the needle.
US 20100191268 A1	Lee; Jong-Dae discloses a tattooing device comprising a housing or housing assembly, a needle, and a mechanism for reciprocating the needle.
US 20120123462 A1	Lee; Jong-Dae discloses a tattooing device comprising a housing or housing assembly, a needle, and a mechanism for reciprocating the needle.
US 4719825 A	LaHaye; Peter G. et al. discloses a tattooing device comprising a housing or housing assembly, a needle, a dye reservoir, and a mechanism for reciprocating the needle.
US 9707384 B2	La Fontaine; Helmut a tattooing device comprising a housing or housing assembly, a needle, and a mechanism for reciprocating the needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771